Citation Nr: 0923127	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-35 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).



(The motion under 38 U.S.C.A. § 7111 (West 2002) for revision 
or reversal of the September 1984 Board decision denying 
entitlement to a total rating for compensation based upon 
individual unemployability is addressed in a separate Board 
decision to be issued concurrently with this one.)




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to July 
1946.  He died in December 2003.  The appellant is the 
Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims listed on the title page.

In January 2007, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 




FINDINGS OF FACT

1.  The Veteran died in December 2003.  The death certificate 
shows the immediate cause of death was sepsis due to or as a 
consequence of dehydration due to or as a consequence of 
wound infection.  

2.  At the time of the Veteran's death, service connection 
was in effect for residuals of herniated nucleus pulposus 
with fusion and bone graft, which was 60 percent disabling; 
scar on the right forearm from residuals of a gunshot wound, 
which was noncompensably disabling; and postoperative scar 
from an appendectomy, which was noncompensably disabling.  He 
was in receipt of a total rating for compensation based upon 
individual unemployability as of September 23, 1997.  

3.  Sepsis, dehydration, or wound infection have not been 
shown to be causally related to service or proximately due to 
or the result of a service-connected disease or injury.

4.  The Veteran was not in receipt of a total disability 
evaluation on the basis of individual unemployability for 10 
years prior to his death, nor did he have a totally disabling 
service-connected disability since his release from active 
duty for at least 5 years prior to his death, nor was he a 
former prisoner of war who died after September 30, 1999. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008). 

2.  The criteria for dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

In the context of a claim for dependency and indemnity 
compensation benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a dependency and indemnity 
compensation claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a dependency and 
indemnity compensation claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).

VA provided the appellant with the required notice regarding 
her claims, in correspondence dated in February 2004 and 
February 2007.  These letters notified the appellant of VA's 
responsibilities in obtaining information to assist her with 
completing her claims, and identified her duties in obtaining 
information and evidence to substantiate the claims.  These 
letters also provided notice of the type of evidence 
necessary to establish a disability rating or effective date.  

The notice letters, however, did not specifically identify 
all of the disorders for which the Veteran was service-
connected at the time of his death as required by Hupp, 
supra.  Nonetheless, in the September 2004 rating decision, 
the RO informed the appellant that the Veteran was service 
connected for a back disability and scars, which it found did 
not contribute to the Veteran's death.  It also noted that 
the causes of death listed on the death certificate were not 
related to service.  Thus, the appellant was, in fact, 
informed of the disabilities for which the Veteran was 
service connected and the type of evidence needed to 
substantiate service connection for cause of the Veteran's 
death.  Additionally, in a VA Form 21-4138, Statement in 
Support of Claim, received in December 2008, the appellant 
stated she was trying to find out what caused the Veteran's 
death "as a secondary condition due to wound infection."  
She added that it may have been due to the Veteran's service-
connected disabilities.  The Board finds such statement to be 
indicative of the appellant having actual knowledge of the 
type of evidence needed to substantiate the claim for service 
connection for cause of the Veteran's death.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record the Veteran's service 
treatment records, pertinent post-service records of private 
medical treatment, and post service VA examination reports.  
The Board remanded the claims to obtain additional evidence.  
VA obtained private medical records, including a summary of 
the Veteran's stay at the facility where he periodically 
spent the last three years of his life (he died at the 
facility).  VA attempted to obtain the records relied upon by 
the Social Security Administration in granting the Veteran 
disability benefits back in 1977.  The Social Security 
Administration indicated that those records could not be 
located.  VA properly notified the appellant of its inability 
to obtain these records.  See May 2009 supplemental statement 
of the case.  The appellant, however, has submitted some of 
the Social Security Administration records.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  

The Board acknowledges that a VA medical opinion was not 
obtained in this case, but finds that an opinion is not 
necessary in order to decide the appellant's claim for 
service connection cause of the Veteran's death.  There are 
two pivotal cases which address the need for a VA examination 
or opinion, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

The Veteran's service treatment records are void of any 
complaints or treatment for sepsis, dehydration, or wound 
infection.  The Veteran had received a Purple Heart for a 
shell fragment wound to his right forearm.  While "wound 
infection" was one of the disabilities listed on the death 
certificate, the summary from the facility where the Veteran 
died shows the Veteran developed sores on his back.  There is 
no indication whatsoever that the Veteran ever had any 
complications from the residual scar on his right forearm.  
Once service connection was awarded in 1946, the Veteran 
never complained of any problems associated with the residual 
scar for the remainder of his 57 years of life, including his 
claims for increased compensation filed in August 1980 and 
May 1983.  There is also no allegation or credible evidence 
of continuity of symptoms since service and no competent 
medical evidence otherwise showing that any of the 
disabilities listed on the death certificate were incurred in 
service or were somehow related to the service-connected 
disabilities.  The appellant has not made any sort of 
allegation of a causal connection.  For the reasons stated, a 
VA medical opinion is not warranted for this claim.

As to the claim for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318, an 
examination is also not warranted, as it does not meet the 
statutory requirements for entitlement to a medical opinion.  
See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(A)-(C) (2008).  
 
The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims and has not 
suggested that there has been a VCAA deficiency.  Hence, the 
case is ready for adjudication.  

Service Connection for Cause of Death

Initially, it must be noted that it is unclear whether the 
appellant is genuinely seeking entitlement to service 
connection for cause of the Veteran's death.  In the May 2004 
rating decision on appeal, the RO denied (1) service 
connection for cause of the Veteran's death; (2) entitlement 
to dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318; and (3) entitlement to accrued benefits; and 
continued entitlement to Dependents' Educational Assistance.  
In the appellant's notice of disagreement, received in May 
2004, she indicated a disagreement with dependency and 
indemnity compensation benefits.  While service connection 
for cause of the Veteran's death is, technically, dependency 
and indemnity compensation benefits, the submissions and 
testimony indicate that the appellant was claiming dependency 
and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 only.  

For example, at the November 2004 RO hearing, the appellant's 
representative stated the following, in part:

The issue as stated is the [dependency and 
indemnity compensation] claim that was 
submitted by [the appellant.  T]he Veteran 
was 100 percent service connected from [] 
September 23, 1997, based on individual 
unemployability[.  I]n order for [the 
appellant] to be eligible for [dependency 
and indemnity compensation, the Veteran] 
would have had to either have died form 
his service-connected disabilities, which 
was not the situation, or be 100 percent 
service connected for a period of 10 
years.

See Transcript on page 2.  See also VA Forms 21-4138, 
Statement in Support of Claim, submitted in May 2004 and June 
2004.

Nevertheless, the claim has been perfected for appeal, and 
the appellant made a subsequent statement, received in 
December 2008, discussed above, wherein she alleged a 
possible connection between the cause of the Veteran's death 
and a service-connected disability.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service, either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312. 

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  Id.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Veteran died in December 2003.  At the time of his death, 
service connection was in effect for residuals of herniated 
nucleus pulposus with fusion and bone graft, which was 
60 percent disabling; scar on the right forearm from 
residuals of a gunshot wound, which was noncompensably 
disabling; and postoperative scar from an appendectomy, which 
was noncompensably disabling.  He was in receipt of a total 
rating for compensation based upon individual unemployability 
as of September 23, 1997.  

The summary from the facility where the Veteran was cared for 
periodically in the three years before and at the time of his 
death shows that the Veteran's diagnoses were Alzheimer's 
dementia, cerebrovascular accident, hypertension, and 
arteriosclerotic heart disease.  

The death certificate shows the immediate cause of death was 
sepsis due to or as a consequence of dehydration due to or as 
a consequence of wound infection.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for cause of the Veteran's 
death.  There is no competent evidence in the record to 
establish a nexus between the causes of the Veteran's death 
and his service or his service-connected disabilities.  A 
review of the service treatment records does not show any 
treatment for or a diagnosis of sepsis, dehydration, or wound 
infection.  The summary provided by the facility, which had 
treated the Veteran during his last three years of life, does 
not show complications associated with any of his service-
connected disabilities.  Rather, the list of disabilities it 
recognized (Alzheimer's dementia, cerebrovascular accident, 
hypertension, and arteriosclerotic heart disease) were all 
not service connected.  This is evidence against the claim.

The Board also finds it significant that the evidentiary 
record is absent complaints or medical treatment for any of 
the service-connected disorders since he was awarded a total 
rating for compensation based upon individual unemployability 
in a July 1978 rating decision.  Even so, the Board finds no 
medical opinions or evidence in the record to suggest that 
any of the service-connected disorders were considered 
significantly debilitating at the time of the Veteran's 
death.  Again, none of the disabilities discussed in the 
summary from the facility that treated the Veteran for the 
last three years of his life are the one for which the 
Veteran was service connected.  This is additional evidence 
against the claim.  

There is nothing else in the claims file, other than the 
appellant's one contention, which would tend to establish 
that a service-connected disability caused or contributed the 
Veteran's death or that any of the causes of death were 
related to the Veteran's service.  The appellant's 
contentions as to the Veteran's cause of death are accorded 
no probative value, as the record does not show that she has 
received the requisite formal medical training and 
accreditation necessary to make medical diagnoses or present 
opinions regarding issues of medical causation and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the causes of the Veteran's death (sepsis, dehydration, 
and wound infection) which directly caused the Veteran's 
death were not shown in service nor is there competent 
evidence of a nexus between the causes of death and the 
Veteran's service, and as the record is absent any competent 
evidence showing a causal connection between the cause of 
death and the Veteran's service-connected disabilities, 
service connection for cause of the Veteran's death must be 
denied.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dependency and indemnity compensation benefits
under 38 U.S.C.A. § 1318

VA law provides that even if a veteran's death was not due to 
a service-related condition, dependency and indemnity 
compensation benefits are payable under certain specific 
circumstances if the veteran was in receipt of, or entitled 
to receive, compensation at the time of death for a service-
connected disability which had been totally disabling for a 
specified period of time: (1) the disability was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).

For purposes of this section, "entitled to receive" means 
that the veteran filed a claim for disability compensation 
during his or her lifetime and one of the following 
circumstances is satisfied: (1) the veteran would have 
received total disability compensation at the time of death 
for a service-connected disability rated totally disabling 
for the period specified in paragraph (a)(2) of this section 
but for clear and unmistakable error committed by VA in a 
decision on a claim filed during the veteran's lifetime; or 
(2) additional evidence submitted to VA before or after the 
veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with 38 C.F.R. 
§ 3.156(c) and 3.400(q)(2) for the relevant period specified 
in paragraph (a)(2) of this section; or (3) at the time of 
death, the veteran had a service-connected disability that 
was continuously rated totally disabling by VA for the period 
specified in paragraph (a)(2), but was not receiving 
compensation because: (i) VA was paying the compensation to 
the veteran's dependents; (ii) VA was withholding the 
compensation under authority of 38 U.S.C. § 5314 to offset an 
indebtedness of the veteran; (iii) the veteran had not waived 
retired or retirement pay in order to receive compensation; 
(iv) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2); (v) VA was withholding payments because 
the veteran's whereabouts were unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (vi) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 
3.22(b) (2008). 

As already stated above, at the time of the Veteran's death, 
service connection was in effect for residuals of herniated 
nucleus pulposus with fusion and bone graft, which was 
60 percent disabling; scar on the right forearm from 
residuals of a gunshot wound, which was noncompensably 
disabling; and postoperative scar from an appendectomy, which 
was noncompensably disabling.  He was in receipt of a total 
rating for compensation based upon individual unemployability 
as of September 23, 1997.

The appellant has requested revision of a September 1984 
Board decision, which denied entitlement to a total rating 
for compensation based upon individual unemployability, on 
the basis of clear and unmistakable error.  She argues that 
the Veteran was on Social Security disability benefits as of 
1977, and thus should have been awarded total disability 
benefits from VA as well.  At the November 2004 RO hearing, 
she testified that the Veteran's Social Security disability 
benefits were for his service-connected low back disability.  
When asked whether the Veteran sustained any other injuries 
to his back besides the injury he sustained in service, the 
Veteran's daughter, under oath, stated, "No, no."  

However, the Social Security and private medical evidence 
submitted by the appellant clearly reflect that her 
assertions are untrue.  These records show that prior to his 
on-the-job injury in October 1976, when he reported he fell 
lifting a pile of papers, the Veteran had no significant back 
disability, and that he sustained additional, and serious 
injuries to both the lumbar and cervical spines as a result 
of such injury.

In this regard, the Social Security records that the 
appellant submitted show that when the Veteran filed his 
claim for disability benefits with the Social Security 
Administration in 1982 (claiming he became too disabled to 
work in 1977), he claimed he was disabled due to two 
permanent disabilities.  He stated one was a back disability, 
which was based on an old injury that had been aggravated by 
an accident in 1976, and the other was hearing loss.  When 
asked when his illness first bothered him, the Veteran wrote, 
"10/21/76."  He stated he fell to the floor at work on that 
day and suffered injuries to his back and neck.  When asked, 
"Have you been seen by other agencies for your injury or 
illness? (VA, Workmen's Compensation, Vocational 
Rehabilitation, Welfare, etc.)," the Veteran both underlined 
Workmen's Compensation and wrote the name when asked for the 
agency's name and indicated he had received an 
"examination" from that agency on "8/11/77."  (Bold and 
underline added.)

The Board notes this Social Security Administration 
application was filed in 1982.  In August 1980, the Veteran 
had filed a claim for increase for his service-connected low 
back disability and underwent two, different VA examinations.  
Yet, the Veteran neglected to indicate on his Social Security 
application that he had been seen at VA for an examination of 
his low back disability when he had been specifically asked 
whether such agency had seen him for his disability and he 
had reported having been seen by Workmen's Compensation for 
an examination.  The Veteran was awarded a 60 percent 
evaluation for his service-connected low back disability in a 
December 1980 rating decision.  It is evident that the 
Veteran downplayed the fact of his having a service-connected 
low back disability when applying for Social Security 
Administration benefits in 1982 and downplayed the October 
1976 injury he sustained at work when seeking increased 
benefits from VA in 1980.  

Regardless of the inconsistencies, the Board has determined 
that the September 1984 Board decision does not contain clear 
and unmistakable error, which is explained in detail in a 
separate decision issued on the same day as this decision.  
The Board notes that in determining whether there was clear 
and unmistakable error in the September 1984 Board decision, 
the Board has considered only the evidence of record at the 
time of the Board decision (which excludes the portions of 
the Social Security Administration disability application 
discussed above, since the Veteran had not provided such 
evidence to VA).  Because of the Board's finding that there 
was no clear and unmistakable error, the September 1984 Board 
decision, denying a total rating for compensation based upon 
individual unemployability, is final.  Following that 
determination, there was no communication from the Veteran 
pertaining to a claim for a total rating until September 
1997.  As a result, there is no basis upon which a claim for 
a total rating due to individual unemployability can be 
awarded prior to September 23, 1997.  

The Board concludes the Veteran was not "entitled to 
receive" compensation for service-connected disability rated 
totally disabling for a continuous period of at least 10 
years immediately preceding his death within the meaning of 
the law, as none of the circumstances specified in 38 C.F.R. 
§ 3.22(b) under which a veteran might have been entitled to 
receive compensation but was not in actual receipt of 
compensation are shown or alleged to be applicable in the 
present case.

As the Veteran did not have a total disability evaluation on 
the basis of individual unemployability for 10 years prior to 
his death, nor did he have a totally disabling service-
connected disability since his release from active duty for 
at least 5 years prior to his death, the "totally 
disabling" requirement under the provisions of 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22 has not been met.  Additionally, 
the veteran was not a former prisoner of war who died after 
September 30, 1999.

Consequently, dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 are not warranted.  
The benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. 49.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318 is denied.



________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


